DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/22/2022 was considered by the examiner.
Drawings
The drawings filed on 6/22/2022 are acceptable for examination by the examiner.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objection
Claims 1-16 are objected to because of the following informalities.  Claim recites “…a second member bonded or coupled to an opposite surface of the first member to a surface…”; this recitation is unclear.  Further, in the last paragraph of claim 1, “liner” should be - - linear - -.  Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over OTSUKA (EP 1 174 775 A1) in view YASHIRO et al. (US 2016/0132009 A1). 
Regarding claim 1, Otsuka teaches a fixing apparatus comprising: a heater that includes a substrate 1, a heating element 2 provided on the substrate 1, and an electrode 5 provided on the substrate and electrically connected to the heating element; and a power supply member 8, wherein the heater generates heat by power supplied via the power supply member 8, and an image formed on a recording material is heated by heat of the heater (figures 1-2 and 4).
Otsuka does not teach or discuss a power supply having a first or second member.
Yashiro teaches for a fixing device with a fixing belt having a heat generating layer.  Yashiro teaches regarding claim 1, a power supply that includes a first member bonded or coupled to the electrode to supply power to the heating element and a second member bonded or coupled to an opposite surface of the first member to a surface, which is bonded or coupled to the electrode, of the first member, and a linear expansion coefficient of the first member is different from a linear expansion coefficient of the second member (figures 4, 6, [0071-0073]; the structure of the power supply is different from that used by Otsuka; however, the teaching of multiple layers for the power supply can be applied to power supplies that have different shapes).
Otsuka and Yashiro teach fixing devices that considered thermal expansion of the fixing elements.  Otsuka does not provide the detailed structure for the power supply and Yashiro provide detailed structure for its power supply.  Although the physical structure of the fixing devices is quite different, both received power from a power supply and both Otsuka and Yashiro discuss the same problem of linear/thermal expansions of the heater.
The rationale for combining these two teaches is to use a known technique to improve a similar device (methods, or products) in the same way
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use the teaching of Yashiro with the teaching of Otsuka to control linear expansion in a fixing device.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tateishi teaches fixing device.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANA GRAINGER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                                                                                                                                                                                                                             
QG